
	
		II
		110th CONGRESS
		1st Session
		S. 1615
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2007
			Mr. Dodd (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			June 25, 2007
			Committee discharged; referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide loans and grants for fire
		  sprinkler retrofitting in nursing facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing Home Fire Safety Act of
			 2007.
		2.Findings and Sense of
			 Congress
			(a)FindingsCongress finds the following:
				(1)An estimated 1,500,000 Americans reside in
			 approximately 16,300 nursing facilities nationwide, an estimated 20 to 30
			 percent of which lack an automatic fire sprinkler system.
				(2)In a July 2004 report, the Government
			 Accountability Office found that the substantial loss of life in [recent
			 nursing home] fires could have been reduced or eliminated by the presence of
			 properly functioning automatic sprinkler systems and that
			 Federal oversight of nursing home compliance with fire safety standards
			 is inadequate.
				(3)Many nursing facilities lack the financial
			 capital to install sprinklers on their own and must consider closure as an
			 alternative to taking on large loans or other financing options in order to
			 install sprinklers.
				(4)Recognizing that automatic fire sprinkler
			 systems greatly improve the chances of survival for older adults in the event
			 of a fire, the National Fire Protection Association, with the support of the
			 American Health Care Association, the fire safety community, and the nursing
			 facility profession, recently adopted requirements for automatic sprinklers in
			 all existing nursing facilities.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)within 5 years, every nursing facility in
			 America should be equipped with automatic fire sprinklers in order to ensure
			 patient, resident, and staff safety;
				(2)the Centers for Medicare & Medicaid
			 Services (CMS) should require all nursing homes to be fully sprinklered as
			 recently required by the Life Safety Code of the National Fire Protection
			 Association with the support of the nursing home industry, which includes the
			 requirement that all nursing facilities be fully sprinklered; and
				(3)the Centers for Medicare & Medicaid
			 Services, in collaboration with Congress, should take into consideration the
			 costs of retrofitting existing nursing home facilities and commit itself to
			 providing facilities with the critical financial resources necessary to ensure
			 the speedy and full installation of life saving sprinkler systems.
				3.Direct loans for fire
			 sprinklers retrofits
			(a)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 establish a program of direct loans to existing nursing facilities to finance
			 retrofitting the facilities with an automatic fire sprinkler system. Such loans
			 shall be made under terms and conditions specified by the Secretary.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
			4.Sprinkler retrofit
			 assistance grants
			(a)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 establish a program to award grants to nursing facilities for the purposes of
			 retrofitting them with an automatic fire sprinkler system. Such grants shall be
			 awarded under terms and conditions specified by the Secretary.
			(b)PriorityIn awarding grants under this section, the
			 Secretary shall give a priority to applications that demonstrate a need or
			 hardship. In determining hardship, the Secretary may take into account factors
			 such as the number of residents who are entitled to or enrolled in the medicare
			 program under title 18 of the Social Security Act (42 U.S.C. 1395 et seq.) or
			 receiving assistance under the medicaid program under title 19 of such Act (42
			 U.S.C. 1396 et seq.), the age and condition of the facility, and the need for
			 nursing facility beds in the community involved.
			(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of fiscal years 2008 through 2012.
			
